DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 14 July 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation
Claim 1 recites a buffering agent having a pKa between 2.3 and 4.5. For the purposes of examination under prior art, a dibasic or tribasic acid with one pKa within the claimed range and at least one pKa outside the claimed range is understood to be within the claim scope.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a buffering agent with a pKa between 2.3 and 4.5. However, claim 3, which depends upon claim 1, recites acetic acid as a buffering agent. The skilled artisan would have understood that acetic acid has a pKa of about 4.76, which is outside of the range of 2.3 and 4.5. Therefore, it is unclear what pKa range is recited by claim 1, and whether an acetic acid buffer is included or excluded by the recited claims.
Similarly, as best understood by the examiner, phosphoric acid does not have a pKa within the claimed range. This is because, as best understood by the examiner, the first pKa of phosphoric acid is about 2.12, the second about 7.21, and the third higher than the second. As such, phosphoric acid does not appear to have a pKa within the claimed range. Therefore, it is unclear what pKa range is recited by claim 1, and whether a phosphoric acid buffer is included or excluded by the recited claims.
In support of the examiner’s determination of pKa values, the examiner cites Jencks et al. (https://organicchemistrydata.org/hansreich/resources/pka/pka_data/pka-compilation-williams.pdf accessed 26 July 2021, pages 1-33).
This rejection does not apply to claim 8 because there is no claim depending upon claim 8 further modifying the recited buffering agent.
For the purposes of examination under prior art, the claim will be examined as if the buffer may be either a buffering agent having a pKa of between 2.3 and 4.5 or acetic 

Note Regarding Multinucleated Osteoclast Size and Pore Size
The instant claims recite a granule comprising pores which prevent multinucleated osteoclast from penetrating into the interior of the granule. As best understood by the examiner, a pore that is sized smaller than the size of the multinucleated osteoclast would have prevented multinucleated osteoclasts from penetrating into the interior of the granule. In contrast, a pore that is sized larger than the size of the multinucleated osteoclasts would not have prevented multinucleated osteoclasts from penetrating into the interior of the granule.
In view of this, the examiner searched for the size of multinucleated osteoclasts. As a result of such a search, the examiner cites Shirawaka et al. (BMB Reports, Vol. 52(8), 2019, pages 514-519). Shirakawa teaches the following, as of page 514, right column.

    PNG
    media_image1.png
    148
    647
    media_image1.png
    Greyscale

The examiner will proceed in examination with the understanding that a pore sized greater than about 100-150 µm would have been too large to have prevented multinucleated osteoclasts from penetrating into the interior of the granule. 


Prior Art Cited – No Rejection
The examiner presents the following rationale as to why the instant claims have not been rejected over prior art.
The instant claims are drawn to a kit for use in forming an implant. The broadest claim, which is claim 1, requires that the kit contain two compositions; the first composition comprising an acid etched calcium ceramic granule, and the second composition comprising a solution comprising an osteoinductive protein. Claim 8 is an independent claim reciting three compositions; one comprising a calcium ceramic granule, a second comprising a pH buffer, and a third composition reciting an osteoinductive protein. The claims require that these compositions are separate; as such, the examiner understands these compositions to be stored separately, and would not be mixed until the time of use.
First Composition of Claim 1 - Calcium Ceramic Granule: With regard to the calcium ceramic granule, the instant specification discloses the following.

    PNG
    media_image2.png
    175
    619
    media_image2.png
    Greyscale

The above-cited PCT applications are De Gasparo et al. (WO 2015/196306 A1) and De Gasparo et al. (WO 2015/196309 A1). Both references are drawn to 
Instant claim 1 recites that the micropores prevent multinucleated osteoclasts from penetrating into the interior of the granules. Neither reference provides a teaching regarding multinucleoated osteoclasts. The examiner further analyzed whether the compositions of De Gasparo would have inherently prevented multinucleated osteoclasts from penetrating into the interior of the granules. As best understood by the examiner, the references include at least one example in which multinucleated osteoclasts would not have been prevented from penetrating into the interior of the granule. In support of this, the examiner notes De Gasparo ‘306, page 10, Example 2, reproduced below with a particular portion of text pointed out by the examiner.

    PNG
    media_image3.png
    471
    1230
    media_image3.png
    Greyscale

As best understood by the examiner, the text “2 to 350 pm” is actually a typographical error, and should read 2 to 350 µm (as it is often the case that the Greek may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). In this case, the fact that a pore size small enough to prevent multinucleated osteoclast penetration may be present in the numerical range of pore sizes taught by the prior art is insufficient to establish that prevention of multinucleated osteoclast penetration would have been inherent in the prior art.
The instant claims also require that the composition including the calcium ceramic granule have a pH of less than 7. The De Gasparo references teach exposing the calcium ceramic granule to both high and low pH, as of De Gasparo ‘306, page 11, second paragraph, reproduced below.

    PNG
    media_image4.png
    250
    1237
    media_image4.png
    Greyscale

Nevertheless, there is no clear evidence that the skilled artisan would have stored the composition at a pH below 7 rather than a pH above 7 prior to use. In fact, the evidence in the above-paragraph appears to indicate the opposite, in that the 
Second Composition of Claim 1 – Osteoinductive Protein: The instant specification discloses the following on page 14 regarding the osteoinductive protein. The relevant text from the instant specification has been reproduced below.

    PNG
    media_image5.png
    386
    612
    media_image5.png
    Greyscale

The examiner cites Berasi et al. (US Patent 8,952,131) herein. The examiner also cites Berasi et al. (US 2012/0046227 A1), which is a pre-grant publication of US application 13/211,755, which matured into US Patent 8,952,131.
Berasi et al. (hereafter referred to as Berasi) teaches various osteogenic proteins such as bone morphogenetic proteins (BMPs) and growth factors, as of Berasi ‘227, title, abstract, and paragraph 0004. Nevertheless, Berasi does not appear to teach the buffering agent having a pH of less than 4.0. The examiner searched the Berasi ‘227 
Combination: Even if, purely en arguendo, the skilled artisan would have been motivated to have combined the osteogenic protein of Berasi with the calcium ceramic granule of De Gasparo, there would have been no motivation for the skilled artisan to have stored these components separately in a kit rather than to have combined these items together and stored these items together. In support of this, the examiner notes De Gasparo ‘306, which teaches that the composition of De Gasparo is used as a carrier for proteins, as of De Gasparo, last sentence in abstract, page 2 third to last paragraph, page 6 third paragraph, page 6 last paragraph, and claim 47 of De Gasparo ‘306. Therefore, the skilled artisan would have been motivated to have combined the osteogenic protein in the same composition as the calcium granule of De Gasparo rather than stored these components separately in a kit.
Yim Reference: As an additional relevant reference that was cited previously in the prosecution history, the examiner cites Yim et al. (US Patent 5,385,887). Yim et al. (hereafter referred to as Yim) is drawn to a composition comprising an osteogenic protein, as of Yim, title and abstract. Yim also teaches a calcium sulfate hemihydrate containing substance, as of Yim, title and abstract.
With regard to the first composition, Yim does appear to teach a calcium containing granule, as of the abstract, explained above. However, the surface area of the granule of Yim is well below the recited minimum of 30 m2/gram, as Yim teaches surface area values of a maximum of about 1.0 m2/gram, as of Yim, column 10, lines 60-68. There is also no evidence that the calcium ceramic granule of Yim can be considered acid-etched.
The instant claims also require that the pores prevent multinucleated osteoclasts from penetrating into the interior of the granule. Yim teaches a porous composition, with pores sized from 150-300 µm, as of Yim, column 5 lines 35-39. As explained above, a multinucleated osteoclast is understood to be sized at about 100-150 µm in diameter. As such, a pore size that is larger than the size of a multinucleated osteoclast would not have prevented multinucleated osteoclasts from penetrating into the interior of the granules. Therefore the pores of Yim do not appear to be small enough to prevent multinucleated osteoclasts from penetrating into the interior of the particle.
With regard to the pH of the solution comprising the osteoinductive protein or of a buffer to be added to the osteoinductive protein, Yim teaches a pH of about 4.5, as of Yim, column 14 lines 57-61, as of claim 1 of Yim. This differs from the requirement that the pH be less than 4.0.
McKay Reference: As an additional reference, the examiner cites McKay et al. (US 2008/0147065 A1). McKay et al. (hereafter referred to as McKay) is drawn to a composition for bone repair, as of McKay, title, abstract, and figure 4, reproduced below.

    PNG
    media_image6.png
    592
    696
    media_image6.png
    Greyscale

The composition of McKay may be presented in a kit with calcium phosphate, biodegradable polymer, and biological factor which may be an osteoinductive protein, all packaged separately, as of McKay, paragraphs 0035-0039. McKay teaches a relatively small pore size with a maximum of 25 µm, as of McKay, paragraph 0030; this is understood by the examiner to be sufficiently small to prevent multinucleated osteoclasts from penetrating into the interior.
Nevertheless, McKay differs from the claimed invention for at least the following reasons. First, McKay fails to teach the required surface area, and is silent as to the surface area. Secondly, McKay fails to teach the pH less than 7 of the calcium ceramic 
Comparative Testing in Instant Application: The instant application includes various comparative tests that appear to support the position that the claimed invention has superior properties as compared to various comparative examples. This comparative testing will be reviewed below.
Comparative Testing – Surface Area and Porosity: Applicant has presented various comparative tests in which a composition comprising calcium deficient hydroxyapatite granules with “high” surface area is compared against comparative examples with “low” surface area and/or non-porous compositions. One such comparative example is present in figure 3, which is reproduced below.

    PNG
    media_image7.png
    483
    605
    media_image7.png
    Greyscale

2/g appear to have optimal in vitro BMP binding, as of the instant specification on page 21, paragraph 0043. As such, this appears to indicate that the desirable level of specific surface area is within the claim scope.
Other figures in the instant specification such as figure 5 are also relevant; this figure is reproduced below.

    PNG
    media_image8.png
    353
    559
    media_image8.png
    Greyscale

This figure appears to show that the granules that are porous and have a high specific surface area have a slower and more controlled release of BMP-2 as compared with comparative examples with either a low specific surface area or non-porous granules. In this case, the porous granules are within the claim scope and the non-porous granules outside the claim scope.
Comparative Testing – pH Levels: The instant claims require that the calcium ceramic granule is at a specific pH. The claims also require that the solution comprising 
One relevant figure is instant figure 11, which is reproduced below.

    PNG
    media_image9.png
    497
    407
    media_image9.png
    Greyscale

BVB-001 is a buffer with a pH of 4, BVB-012 a buffer with a pH of 4, and BVB-010 a buffer with a pH of 3. As such, the above-reproduced data appear to show that the pH of the calcium ceramic granule is particularly relevant when used in combination with an acidic buffer and an osteoinductive protein. Specifically, a granule with a pH of 5.2, which is within the claimed range of less than 7, exhibits very little aggregation. In 

Terminal Disclaimer
The terminal disclaimer filed on 9 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,300,172 and 10,646,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 8-11 appear to be allowable.
Claims 8-11 are not rejected over prior art for essentially the same reason as to why claims 1-7 are not rejected over prior art. In addition, the indefiniteness rejection that the examiner had applied to claims 1-7 does not apply to claims 8-11. 


Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612